Petitioner, who is serving a prison sentence of 15 years to life for his conviction of murder in the second degree, commenced this CPLR article 78 proceeding challenging a September 2005 determination of the Board of Parole denying his request for release to parole supervision. The Attorney General has advised that petitioner reappeared before the Board in December 2007, at which time he was again denied parole release. Accordingly, this appeal must be dismissed as moot (see Matter of Dobranski v Dennison, 53 AD3d 994 [2008]). Contrary to petitioner’s contention, we are unpersuaded that this matter presents an exception to the mootness doctrine (see Matter of Malangone v Dennison, 46 AD3d 1155 [2007]).
Cardona, EJ., Spain, Rose, Lahtinen and Malone Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.